Citation Nr: 0533918	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  98-02 144A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to restoration of 30 percent evaluation for a 
psychiatric disability, currently reduced to an evaluation of 
10 percent disabling, to include entitlement to a current 
increased rating.

2.  Entitlement to an increased evaluation for a skin 
disability, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for hypertrophic 
tonsils, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from December 1968 to June 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions issued by the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In November 2001, the appellant submitted a written statement 
in which he withdrew his claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  See 
38 C.F.R. § 20.204.  Therefore, that claim is not before the 
Board.

The appellant submitted a request for a Travel Board hearing 
in the VA Form 9 he submitted in January 2003.  Subsequently, 
in a July 2003 written statement, the appellant asked that 
his appeal be decided on the evidence of record without a 
hearing.  The appellant also requested a personal hearing at 
the RO in a written statement submitted in February 2004.  
However, in a written statement submitted in September 2004, 
the appellant asked that the personal hearing scheduled for 
October 25, 2004, be cancelled.  In a VA Form 9 received on 
June 15, 2005, the appellant again requested a Travel Board 
hearing.  But the next day, the RO received a written 
statement from the appellant asking that his hearing request 
be cancelled.  Therefore, as there is no current outstanding 
hearing request, the case is ready for appellate review.

In various written statements, the appellant has raised the 
matter of secondary service connection for various symptoms 
and disorders.  If he wishes to pursue secondary service 
connection for any particular condition, he should notify the 
RO with a specific claim.


FINDINGS OF FACT

1.  The provisions of 38 C.F.R. §§ 3.105 and 3.344 were not 
considered and applied, and the clinical evidence of record 
at the time of the May 1978 rating action fails to 
demonstrate sustained material improvement in the appellant's 
psychiatric disability under the ordinary conditions of life.

2.  The RO's May 1978 rating action reducing the disability 
evaluation for the appellant's psychiatric disability from 30 
percent to zero percent was void ab initio as not in 
accordance with the law.

3.  The appellant's anxiety disorder has not resulted in 
considerable impairment in the ability to establish or 
maintain effective and wholesome relationships or 
considerable industrial impairment.

4.  The appellant's anxiety disorder has not resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); or impaired abstract thinking.

5.  The appellant's skin disability of the upper extremities 
is manifested by subjective complaints of rashes and sores 
that itch constantly and objective clinical findings of skin 
lesions affecting 25 percent of the body without repugnance 
or systemic manifestations.

6.  The multiple skin lesions do not cover more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, and have not required constant or near-
constant systemic therapy such as corticosteroid or other 
immunosuppressive drugs during the previous 12-month period.

7.  The appellant's hypertrophic tonsils have not resulted in 
thickening or nodules of the cords, polyps, submucous 
infiltration or pre-malignant changes on biopsy.

8.  The appellant's service-connected disabilities currently 
consist of a psychiatric disability evaluated as 30 percent 
disabling, a skin disability evaluated as 30 percent 
disabling and a disability of the tonsils evaluated as 10 
percent disabling; the current combined rating for the 
appellant's three service-connected disabilities is 60 
percent.

9.  The appellant's service-connected disabilities do not 
combine to prevent substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the restoration of the 30 percent 
schedular disability evaluation for the appellant's 
psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.105, 3.344, 4.3, 4.7, Part 4, Diagnostic Code 
9400 (1995).

2.  The schedular criteria for an evaluation in excess of 30 
percent for the appellant's anxiety disability have not been 
met under either the regulations in effect before November 7, 
1996, or the regulations in effect after that date.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9400 (2005); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1995).


3.  The criteria for an evaluation in excess of 30 percent 
for the neurodermatitis disability have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.159, 4.1, 4.2, 
4.7, 4.10, 4.20 (2005); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (in effect prior to and from August 30, 2002).

4.  The criteria for an evaluation in excess of 10 percent 
for the tonsil disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.159, 4.1, 4.2, 4.7, 4.10, 
4.20, 4.97, Diagnostic Code 6516 (2005).

5.  The appellant is not unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.18, 
4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claims.  The RO sent the 
appellant letters in August 2002, April 2003, September 2003, 
and March 2005, in which he was informed of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
In addition, in the June 2005 Statement of the Case (SOC), 
and the various Supplemental Statements of the Case (SSOC), 
the RO informed the appellant about what the evidence had to 
show to establish entitlement to higher ratings for his 
disabilities under both the old regulations and the current 
regulations.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed. 

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of every one rating decision on 
appeal.  Although the required notice was not provided until 
after the RO adjudicated the appellant's rating claims, "the 
appellant [was] provided the content-complying notice to 
which [s]he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was supplied with the 
text of 38 C.F.R. § 3.159 in the August 2002 SSOC and in the 
May 2005 SSOC.  The appellant did not provide any information 
to VA concerning available treatment records that he wanted 
the RO to obtain for him that were not obtained.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the VCAA.  In September 2005, the appellant was 
informed by an RO letter that he could submit more evidence 
to the Board; no evidence was thereafter submitted.  
Furthermore, in a June 2005 written statement, the appellant 
stated that he had no additional evidence to submit.  
Therefore, there is no duty to assist that was unmet.

The record indicates that all relevant facts with respect to 
the claims addressed below have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his July 2003 personal hearing 
conducted at the RO that he had not worked since 1984, and 
that his anxiety and skin disabilities had limited his 
ability to work.  He said that he was very depressed and that 
he went for treatment every four months.  The appellant 
stated that his nervous condition evaluation had been reduced 
for no reason from 30 percent in 1978.  He said that he uses 
four different medications for his skin disability and that 
the condition was worsened by heat and the wearing of heavy 
clothes.  The appellant reported that the sores were very 
noticeable, that they itched and that they were suppurative.  
He stated that he received all of his medical care at VA 
facilities.  

A.  Restoration of 30 percent evaluation for psychiatric 
disability

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  The 
veteran is also to be informed that he/she may request a 
predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§ 3.105(e).

The instant case involves the appellant's disagreement with a 
rating decision which reduced from 30 percent to zero percent 
the evaluation of his service-connected psychiatric 
disability (anxiety disorder).  The 30 percent rating was in 
effect from April 28, 1971 until August 1, 1978, a period of 
more than five years.  See Brown v. Brown, 5 Vet. App. 413, 
418 (1993) (the duration of a rating must be measured from 
the effective date assigned that rating until the effective 
date of the actual reduction).  Therefore, the requirements 
pertaining to reductions of ratings that have been in effect 
for at least five years are applicable.  38 C.F.R. 
§ 3.344(a),(b).

No rating proposing the reduction or discontinuance was 
prepared.  Although the RO's rating decision indicates that 
the appellant was notified by letter dated in May 1978, no 
letter is found in the claims folder.  Instead, the record 
indicates that the RO issued a rating decision in May 1978 
that announced the reduction in the appellant's 30 percent 
disability evaluation for anxiety, effective August 1, 1978.  
In addition, the appellant was not given detailed reasons for 
the reduction, nor was he given 60 days for the presentation 
of additional evidence to show that compensation payments 
should be continued at the 30 percent level.  Furthermore, 
the appellant was not informed that he could request a 
predetermination hearing.  Therefore, the Board determines 
that the RO's reduction of the evaluation of the appellant's 
anxiety disability was not procedurally in accordance with 
the provisions of 38 C.F.R. § 3.105.

In addition, there is nothing in the evidence of record to 
show that the RO considered 38 C.F.R. § 3.344(a)(c) when it 
reduced the appellant's 30 percent rating in May 1978.  The 
RO did not address the question of material improvement.  
Even though the 30 percent rating had been in effect more 
that 5 years, the reduction was based on a single examination 
in April 1978 in which it does not appear that the examiner 
reviewed the claims file.  The Board notes that the Court of 
Appeals for Veterans Claims (the Court) held in Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 282 (1992) that the failure to 
consider and apply either the provisions of 38 C.F.R. 
§§ 3.343(a) or 3.344, if applicable, renders a rating 
decision void ab initio.  The Board also notes that 
additional clinical evidence is of record following the May 
1978 rating decision.  However, such evidence may not be used 
to resurrect a flawed rating.  

As the RO failed to apply the provisions of 38 C.F.R. 
§§ 3.105 and 3.344 in its reduction of the appellant's 
disability evaluation for anxiety disorder from 30 percent to 
zero percent, the Board finds that the May 1978 rating 
decision was void ab initio as not in accordance with the 
law, and thus the Board has no legal option but to restore 
the 30 percent schedular rating.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.105(e), 3.344(a)(c).

B.  Increased rating claims

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

As a result of the restoration of the 30 percent evaluation 
for the appellant's psychiatric disability granted above, the 
appellant's anxiety disability has been evaluated as 30 
percent disabling from April 1971 to the present.  Therefore, 
the Board will now consider the issue of entitlement to an 
evaluation in excess of 30 percent for the psychiatric 
disability.

Psychiatric Disorder:

Effective November 7, 1996, VA revised the rating schedule 
for evaluating psychiatric disabilities.  38 C.F.R. § 4.130 
(2005).  Prior to November 7, 1996, mental disorders had been 
evaluated under the provisions of 38 C.F.R. § 4.132 (1996).  
Here, because the 10 percent evaluation on appeal for the 
appellant's psychiatric disability was effective in May 1996, 
consideration must be given to both old and new rating 
criteria.

Review of the medical evidence of record reveals that the 
appellant underwent a VA psychiatric examination in November 
1997.  He reported that he had not been hospitalized for his 
anxiety disability and that he was not receiving treatment 
for it.  He reported that he would become very aggressive, 
irritable and agitated for any minor reason.  On examination, 
the appellant was adequately groomed and alert and oriented 
times three.  His mood was anxious.  His affect was 
constricted.  His attention, concentration, insight and 
judgment were fair.  He exhibited good impulse control.  

The examiner rendered an Axis I diagnosis of generalized 
anxiety disorder and assigned a Global Assessment of Function 
(GAF) score of 65.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); [Observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]; see Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores of between 31 to 40 suggest some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Scores between 20 to 
30 indicate that the individual is in some danger of hurting 
self or others, or occasional fails to maintain minimal 
personal hygiene or has gross impairment in communication.  
Scores between 1 and 20 are indicative of a persistent danger 
of severely hurting self or others or of a persistent 
inability to maintain minimal personal hygiene or serious 
suicidal act with a clear expectation of death.  Carpenter at 
242.  


During a VA general medical examination conducted in May 
1999, the appellant was noted to be alert, coherent, 
cooperative, well-oriented and in no acute distress.  The 
appellant underwent a VA psychiatric examination a few months 
later, in November 1999.  The appellant again reported no 
psychiatric admissions and no psychiatric treatment.  He was 
alert and in full contact with reality.  He was not 
delusional or hallucinating.  The appellant's mood was angry.  
His memory and intellectual functioning were adequate.  
Judgement was fair, but insight was very poor.  The examiner 
rendered an Axis I diagnosis of anxiety disorder "NOS" (not 
otherwise specified) and assigned a GAF score of 60-65.

Review of the appellant's VA treatment records reveals that 
in, January 2001, the appellant was considered to be stable.  
He complained that his sleep was not good.  He was not 
delusional or suicidal.  In May 2002, no delusions were 
elicited.  The appellant said his sleep and appetite were 
good.  He denied suicidal and aggressive thoughts.  An 
October 2002 assessment noted that the appellant was not 
psychotic, although he was mildly anxious.  Later that month, 
the appellant was described as without depressive mood.  In 
January 2003, the appellant said he was angry and depressed.  
He said that he had not been sleeping well.  He expressed 
diffuse threats against the VA Adjudication division.  

In February 2003, the appellant was noted to be calm and less 
dysphoric.  He said that his sleep and appetite were 
improved.  He denied suicidal and aggressive thoughts.  In 
April 2003, the appellant's mood was euthymic.  In July 2003, 
he complained of depression and lack of motivation.  He 
reported not taking his medication.  In August 2003, the 
appellant reported feeling sad and hopeless most of the time.  
The appellant reported feeling less depressed in December 
2003.  

The appellant underwent a VA psychiatric examination in July 
2003; the examiner reviewed his medical records and claims 
file.  Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash 
v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty 
of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  The appellant was noted to be taking anti-
anxiety medication, as well as antidepressant medication.  On 
examination, the appellant's mood was anxious and his affect 
was constricted.  His attention, concentration, memory and 
impulse control were good.  The appellant exhibited to 
thought impairments, delusions, hallucinations or 
inappropriate behavior.  He was able to maintain his personal 
hygiene and activities of daily life.  The examiner rendered 
an Axis I diagnosis of anxiety disorder NOS, with depressive 
features, and assigned a current GAF score of 70.

The appellant most recently underwent a VA psychiatric 
examination in April 2005; the examiner reviewed his medical 
records and claims file.  The appellant was noted to be in 
outpatient treatment and on medication.  The appellant 
reported feeling restless, with anxiety and tension.  He also 
complained of irritability, insomnia and inability to 
concentrate.  He did not report psychotic symptoms or 
cognitive symptoms.  On examination, the appellant was in 
contact with reality.  His thought process was logical and 
coherent.  He had no looseness of association, disorganized 
speech, delusions, hallucinations, phobias, obsessions, panic 
attacks or suicidal ideas.  His mood was anxious and his 
affect was appropriate.  His attention, concentration, memory 
and impulse control were good.  The examiner stated that the 
appellant's symptoms interfered with his social functioning 
to a mild degree.  The examiner rendered an Axis I diagnosis 
of generalized anxiety disorder features, and assigned a 
current GAF score of 70 on Axis V.  

According to the old rating criteria that were in effect 
prior to November 1996 regulation changes, a 50 percent 
evaluation required considerable impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce considerable industrial 
impairment.  A 70 percent evaluation required severe 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
severe industrial impairment.  A 100 percent evaluation 
required that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior, or the individual 
must be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).

(In reaching its decision under these criteria, the Board has 
also considered the precedent opinion of the General Counsel 
of the VA interpreting the terms "mild," "definite," and 
"considerable."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 
(1994).  The Board is bound by such opinions from the General 
Counsel.  38 U.S.C.A. § 7104.  In that opinion, the term 
"considerable" was defined as "rather large in extent or 
degree."  Id.)

The current regulations state that, under the General Rating 
Formula for Mental Disorders, total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association  (1994) (DSM-IV).  As indicated in Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  Between November 1997 and April 2005, the 
appellant's GAF scores ranged from 61-70.

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 30 
percent for the appellant's anxiety disorder.  The evidence 
of record establishes that the appellant had not expressed 
any suicidal or homicidal ideation during the period in 
question.  There was no evidence of record that he ever had 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks).  There is no documentation of impaired 
abstract thinking.  While the evidence indicated that the 
appellant demonstrated such symptoms as anxiety, depression, 
some impairment of insight, as well as disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, the 
evidence of record also showed that the appellant had 
maintained family and social relationships during the period 
in question and that he was able to appropriately and 
actively participate in outpatient mental heath and medical 
treatment over the period in question, as well as to appear 
alone for VA examinations.  The VA psychiatric records reveal 
no impairment of the thought process or communications; 
indeed, the claims file contains detailed and articulate 
argument generated by the appellant.  The appellant has not 
exhibited any inappropriate behavior, and was able to 
generally maintain his personal hygiene and other activities 
of daily living.  He has never been noted to be other than 
alert and oriented.  

The record clearly demonstrates that the appellant has a 
depressed mood, anxiety, social isolation, sleep impairment 
and some problems with concentration, but he was generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation.  Examiners did not describe his 
difficulties due to anxiety as more severely disabling than 
"moderate."  

The evidence of record also demonstrated that the appellant 
complained of tension, irritability, anxiety and restlessness 
and that he demonstrated reduced reliability and productivity 
due to these symptoms, as well as some disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  The 
symptoms experienced by the veteran during this period, as 
described above, are more akin to the kind of symptoms 
contemplated by the criteria for the 30 percent rating, 
whether analyzed under the old or the new criteria.  
Therefore an evaluation in excess of the currently assigned 
30 percent rating would not be warranted under either set of 
rating criteria.

Applying the pertinent rating criteria to the facts 
summarized above, the Board concludes that a rating in excess 
of 30 percent for disability due to anxiety disorder is not 
warranted.  Because the preponderance of the evidence is 
against an allowance of an evaluation in excess of 30 percent 
for the appellant's psychiatric disability under the 
schedular criteria, old or new, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz 
v. Principi, 274 F.3d 1361 (2001).





Skin Disorder:

As previously noted, the regulations for the evaluation of 
skin disabilities were revised effective on August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002) and corrections 
in 67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  The Court has 
stated that where the law or regulation changes during the 
pendency of a case, the version most favorable to the veteran 
will generally be applied.  See West v. Brown, 7 Vet. App. 70 
(1994); Hayes v. Brown, 5 Vet. App. 60 (1993).  In the 
instant case, the Board will consider whether the appellant 
is entitled to a higher rating under either the old or the 
new regulations for the period from August 30, 2002 onward; 
prior to that date, only the old regulations are applicable.  
See VAOGCPREC 3-2000 (April 10, 2000).

Review of the medical evidence of record reveals that the 
appellant underwent a VA skin examination in November 1997; 
he complained of a rash all over his body.  On physical 
examination, there were multiple small excoriations all over 
the trunk and extremities.  There were areas of 
hypopigmentation and hyperpigmentation.  There was 
excoriation, crusting and oozing.  The lesions were too small 
and scattered over the body and they could not be measured.  
Color photos bear this out.  The examiner rendered a 
diagnosis of neurodermatitis.  

The appellant underwent a VA medical examination in May 1999; 
the examiner observed plaques of hypopigmented skin over the 
posterior chest and anterior abdominal wall with thickening 
of the upper back skin.  There were no scars or deformities 
of the face or head.  The examiner rendered a diagnosis of 
tinea versicolor.

The appellant underwent a VA skin examination in November 
1999.  He complained of frequent skin infections that were 
very pruritic.  He said that he used some creams with some 
improvement and that he took a pill with good control for 
itching at night.  On physical examination, there was marked 
dryness of the skin.  There were multiple excoriated papules 
on the forearms, chest, back and legs.  There were some areas 
of lichenification on the back and forearms.  There were some 
shallow ulcerations and some crusting.  The examiner rendered 
a diagnosis of neurodermatitis, moderate to severe.

Review of the VA outpatient treatment records reveals that 
the appellant had no skin discoloration or ulcers in December 
2000.  There were no lesions on his head or face.  Similar 
findings were made in August 2001.  In January 2002, the 
appellant complained of loss of skin and pruritus in both 
knees.  Contact dermatitis from use of knee braces was 
diagnosed.  Urticaria was also noted on the abdomen and 
chest.  In March 2002, the appellant did not have any skin 
rashes.  In August and September of 2002, the appellant was 
still receiving treatment for his knee brace contact 
dermatitis.  In October 2002, no skin lesions were observed.  
In February 2003, skin rashes were noted.  

The appellant underwent a VA skin examination in August 2003; 
the examiner reviewed the appellant's claims file and medical 
records.  The appellant said the rash was always present and 
that it was severely itchy.  The appellant was using topical 
corticosteroids.  He had no side effects or systemic 
symptoms.  On physical examination, there were multiple 
scattered excoriations with shallow ulceration from 
scratching on the forearms, chest, abdomen, flank and groin.  
Some lesions were crusted.  Four percent of the exposed skin 
was affected.  Twenty-five percent of the whole body was 
affected.  There was no scarring or disfigurement.  The 
examiner rendered diagnoses of neurodermatitis and contact 
dermatitis of the right knee associated with friction from 
the use of bilateral knee braces.

The appellant most recently underwent a VA skin examination 
in April 2005; the examiner reviewed the claims file.  The 
appellant complained of chronic and persistent itching.  He 
reported use of topical corticosteroids.  The areas affected 
included the face, neck, trunk and extremities.  There were 
excoriations with lichenified plaques.  Three percent of the 
exposed skin was affected, with 25 percent of the entire skin 
affected.  There was no disfigurement.  The examiner rendered 
a diagnosis of neurodermatitis and noted that the skin 
condition may affect the appellant's normal daily activities 
in a hot and humid environment.

Under the regulatory scheme in effect prior to August 30, 
2002, the appellant's skin disability was evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7806, as analogous to the 
skin condition eczema.  Under Diagnostic Code 7806, eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, warrants a 10 percent 
evaluation.  If it is accompanied by exudation or constant 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is for assignment.  Eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or if exceptionally repugnant warrants a 50 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806.  
While the appellant does suffer from constant itching, 
multiple lesions and some lichenification, it is apparent 
from the record that he does not satisfy the criteria for the 
next higher disability rating.  Significantly, he has not 
shown any objective evidence of systemic or nervous 
manifestations or an exceptionally repugnant condition.

Under the regulations for the evaluation of skin 
disabilities, effective on August 30, 2002, infections of the 
skin not listed elsewhere (including bacterial, fungal, 
viral, treponemal and parasitic diseases) are to be rated as 
disfigurement of the head, face or neck (Diagnostic Code 
7800), scars, (Diagnostic Codes, 7801, 7802, 7803, 7804 or 
7805) or dermatitis or eczema (Diagnostic Code 7806), 
depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Code 7820.  The appellant's upper extremity skin 
disability has been rated by the RO under Diagnostic Code 
7806, dermatitis or eczema.

Dermatitis or eczema of 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during the past 12-month period 
will be rated 30 percent.  

Dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or 
requiring constant or near-constant systemic therapy such as 
corticosteroid or other immunosuppressive drugs during the 
past 12-month period will be rated 60 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

Review of the medical evidence of record demonstrates that 
the appellant's service-connected dermatitis disability does 
not cover more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, nor does this 
disability require constant or near-constant systemic therapy 
such as corticosteroid or other immunosuppressive drugs.  The 
Board finds, therefore, that the criteria for the next higher 
rating for the appellant's skin disability have not been met.

Tonsil Disorder:  

Turning to the appellant's hypertrophic tonsil disability, 
the RO has rated that disability under Diagnostic Code 6516, 
laryngitis, chronic, by analogy.  Under that Diagnostic Code, 
a 10 percent rating requires hoarseness, with inflammation of 
the cords or mucous membrane.  The next higher evaluation, 30 
percent, requires hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration, or pre- malignant 
changes on biopsy.  Thirty percent is the highest under this 
code.  38 C.F.R. § 4.97, Diagnostic Code 6516.

The appellant underwent a VA general medical examination in 
May 1999.  There were no findings of thickening or nodules of 
cords, polyps, submucous infiltration.  The appellant did not 
complain of hoarseness.

The appellant underwent a throat examination in December 
1999; he complained of halitosis, a bad taste in the mouth 
and hoarseness.  He said that he had not seen any private or 
VA doctor for treatment of this condition.  On physical 
examination, the mucosa of the pharynx was normal.  The 
tonsils had been surgically removed.  In direct laryngoscopy 
revealed that the cords moved well and there were no lesions.  
The examiner rendered a diagnosis of status post 
tonsillectomy otherwise normal examination of pharynx and 
larynx.

Review of the appellant's VA treatment records does not 
reveal that he was treated for chronic complaints relating to 
his tonsils, pharynx or larynx.  There is no clinical 
evidence of any thickening or nodules of cords, polyps, 
submucous infiltration or malignancy.

The appellant underwent another VA throat examination in 
March 2005; he complained of laryngitis, esophageal reflux 
symptoms and oropharyngeal symptoms.  On physical 
examination, the mucosa of the pharynx was normal.  The 
tonsils were surgically absent.  The examiner rendered a 
diagnosis of tonsillectomy with no sequelae.

An evaluation in excess of 10 percent is not warranted for 
the appellant's service-connected residuals of tonsillectomy.  
The preponderance of the medical evidence shows that the 
residuals of tonsillectomy are not producing current 
compensable pathology.  There is no chronic laryngitis, 
hoarseness, with inflammation of cords or mucous membrane.  
The December 1999 and March 2005 VA examiners diagnosed 
status post tonsillectomy without sequelae.  Neither examiner 
found any physical abnormality due to the tonsillectomy.  
Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to an increased disability rating for 
his tonsil disability.  Because the preponderance of the 
evidence is against the appellant's claim, the benefit of the 
doubt rule discussed above is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Summary - Increased Rating Claims

The appellant has indicated that he should receive higher 
evaluations for each of his service-connected disabilities at 
issue due to his symptomatology.  However, the appellant, as 
a layperson, is not considered competent to offer an opinion 
as to matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); See also Clark v. 
Derwinski, 2 Vet. App. 166 (1992).  Competent medical 
evidence is required.  The various VA psychiatric examination 
reports indicates GAF score of not less than 61, which shows 
less than moderate symptoms and difficulty in social and 
occupational functioning due to the anxiety.  The clinical 
records show that at most, 25 percent of the appellant's skin 
is affected by his dermatitis disability without repugnance 
or systemic manifestations.  There is no clinical evidence of 
any current residuals from the removal of the appellant's 
tonsils.  The clinical assessments of record are considered 
persuasive as to the appellant's degree of impairment due to 
his disabilities since they consider the overall industrial 
impairment due to his service-connected conditions.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned evaluations at issue may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's three 
service-connected disabilities have presented such an unusual 
or exceptional disability picture at any time as to require 
an extraschedular consideration pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for each disability, but the required manifestations have not 
been shown in this case.  The Board further finds no evidence 
of an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for any one of 
these disabilities and he has generally not sought other than 
sporadic treatment for these conditions until recently.  The 
appellant has not offered any objective evidence of any 
symptoms due to the three disabilities that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that a remand 
for consideration of the assignment of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (When evaluating an increased rating claim, it 
is well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

C.  TDIU claim

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for three disabilities, anxiety, neurodermatitis and a 
tonsil disability that are assigned 30 percent, 30 percent 
and 10 percent, respectively.  The combined evaluation is 60 
percent.  Thus, the afore-mentioned requirement for one 
rating of 40 percent or higher and the combined rating of 70 
percent or higher has not been met.

The medical evidence of record indicates that the appellant 
suffered from degenerative arthritis, chronic low back pain, 
a coagulation disorder, obesity and a calcaneal spur as of 
September 2002.  These conditions are in addition to his 
three service-connected disabilities. during the period in 
question.

Ratings in excess of 30 percent for the psychiatric 
disability and for the skin disability have also been denied 
on an extraschedular basis, as discussed above.  As 
previously noted, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability" is made.  38 C.F.R. § 3.321(b)(1).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

Similarly, 38 C.F.R. § 4.16(b) provides for the assignment of 
a TDIU rating on an extraschedular basis when the percentage 
standards of 38 C.F.R. § 4.16(a) are not met, yet the veteran 
is unemployable by reason of service-connected disabilities.  
The Board finds that the schedular evaluation in this case is 
not inadequate or impractical.  The psychiatric and skin 
Diagnostic Codes provide for higher ratings, but the required 
manifestations have not been shown.  The Board further finds 
no evidence that the appellant's anxiety disorder or skin 
disorder or tonsil disorder ever presented such an unusual or 
exceptional disability picture so as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The appellant did not require any 
hospitalization for any one of these conditions between 1996 
and the present; nor have there been any other 
exceptional/unusual characteristics of disability that would 
merit extraschedular consideration.  There is no evidence 
that service-connected disabilities have interfered markedly 
with employment so as to preclude application of the regular 
schedular ratings, or make the appellant unable to secure or 
follow a substantially gainful occupation.  

The fact that a veteran was unemployed is not enough.  The 
question is whether his service-connected disorders without 
regard to his nonservice-connected disorders or advancing age 
made him incapable of performing the acts required by 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The appellant has not presented, nor has the Board found, 
circumstances between that have placed this appellant in a 
different position than other veterans rated 40 to 60 percent 
disabling.  For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm.  See 
38 C.F.R. §§ 4.1, 4.15; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The appellant's disabilities have not been, in the 
Board's determination, so severely disabling as to have 
rendered him or the average person similarly situated unable 
to secure or follow substantially gainful employment, nor 
does the evidence of record reflect that these conditions 
would render him individually unable to follow a 
substantially gainful occupation.  

In reaching this conclusion, the Board has considered 
38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b), which provide 
that, to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity due exclusively to the service-connected 
disability or disabilities may be assigned.  The governing 
norm of these exceptional cases is a finding that the case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

In this case, as indicated in adjudicating the higher rating 
issues, the Board finds the evidence in its entirety does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of regular schedular 
standards.  Considering only the service-connected 
disabilities, the Board finds that the appellant could 
perform gainful employment.  Therefore, the Board finds that 
he is not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.

Accordingly, the Board finds that the regular schedular 
standards applied in this case adequately describe and 
provide for the disability level for the anxiety disorder, 
the skin disorder and the tonsil disorder, and that the grant 
of an extraschedular evaluation at any time between September 
13, 1996 and August 25, 2000, for those disabilities - under 
either 38 C.F.R. § 3.321(b) or § 4.16(b) -- is not warranted.

In considering the appellant's entire clinical history, the 
Board is unable to conclude that he is precluded from all 
forms of substantially gainful employment solely because of 
his service-connected disabilities.  Accordingly, the benefit 
sought on appeal is denied.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable, and a total disability evaluation 
based on individual unemployability claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to restoration/increased rating of a 30 percent 
evaluation for the psychiatric disability is granted as 
indicated, subject to the law and regulations governing the 
awards of monetary benefits.

An evaluation in excess of 30 percent for the psychiatric 
disability is denied.

An evaluation in excess of 30 percent for the skin disability 
is denied.

An evaluation in excess of 10 percent for the tonsil 
disability is denied.

A total rating for compensation purposes based on individual 
unemployability is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


